Opinion issued July 28, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00486-CR
                            ———————————
                       DEBORAH WINFIELD, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Case No. 1454262



                          MEMORANDUM OPINION

      Counsel for appellant, Deborah Winfield, has filed a motion to withdraw the

appeal. Counsel has signed the motion, and a letter from appellant to which the

motion refers is attached. The letter is signed by appellant and expressly states that
she has decided she does not wish to appeal her case. We construe the motion as a

motion to dismiss the appeal and conclude that it substantially complies with Texas

Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal, and more than ten days have passed and the State

has not responded or otherwise expressed opposition to the motion. See TEX. R.

APP. P. 10.3(a), 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2